PER CURIAM.
Paul Nagy appeals the district court’s order denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Nagy v. Ruffin, No. CA-00-782-5-BO (E.D.N.C. Oct. 11, 2001). Because Nagy may refile his action after exhaustion, we modify the dismissal to be without prejudice. 28 U.S.C. § 2106 (1994). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.